EXHIBIT 10.5
uhglogo12.jpg [uhglogo12.jpg]




NON-EMPLOYEE DIRECTOR
DEFERRED STOCK UNIT AWARD
Award Number:
Award Date


Number of Units

THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
award date specified above (the “Award Date”) granted to
[Name]
(“Participant”) an award (the “Award”) to receive that number of deferred stock
units (the “Deferred Stock Units”) indicated above in the box labeled “Number of
Units,” each Deferred Stock Unit representing the right to receive one share of
UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), subject to the terms and conditions contained in this Award and
the UnitedHealth Group Incorporated 2020 Stock Incentive Plan, as amended (the
“Plan”).


The Participant acknowledges and agrees that the Company may deliver, by
electronic mail, the use of the Internet, including through the website of the
agent appointed by the Compensation and Human Resources Committee of the Board
of Directors of the Company (the “Committee”) to administer the Plan, the
Company intranet web pages or otherwise, any information concerning the Company;
the Award; the Plan, pursuant to which the Company granted the Award; and any
information required by the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.


A copy of the Plan is available upon request. In the event of any conflict
between the terms of the Plan and this Award certificate, the terms of the Plan
shall govern. Any terms not defined herein shall have the meaning set forth in
the Plan.
* * * * *
1. Rights of the Participant with Respect to the Deferred Stock Units. The
Deferred Stock Units granted pursuant to this Award do not and shall not entitle
Participant to any rights of a shareholder of Common Stock. No shares of Common
Stock shall be issued to Participant in settlement of Deferred Stock Units prior
to the time specified in Section 3.


2. Vesting. The Deferred Stock Units granted pursuant to this Award are 100%
vested as of the Award Date.


1

--------------------------------------------------------------------------------





3. Conversion of Deferred Stock Units; Issuance of Common Stock. Upon
Participant’s departure from the Company’s Board of Directors for any reason
(with such departure being considered a “separation from service” as set forth
in Treasury Regulation Section 1.409A-1(h)) (“Departure Date”), the Company
shall promptly cause to be issued shares of Common Stock in Participant’s name
(or in the name of Participant’s legal representatives, beneficiaries or heirs,
as the case may be), in payment of whole Deferred Stock Units. In no event shall
settlement occur later than ninety (90) days following Participant’s Departure
Date, unless such payment is deferred in accordance with the terms and
conditions of the Company’s non-qualified deferred compensation plans and in
compliance with Section 409A of the Internal Revenue Code of 1986 and its
accompanying regulations (“Code Section 409A”).


4. Restriction on Transfer. Participant may not transfer the Deferred Stock
Units except by will or by the laws of descent and distribution. Notwithstanding
the foregoing, the Deferred Stock Units may be transferred to an alternate payee
pursuant to the terms of a domestic relations order (as such terms are defined
by Section 414(p) of the Code), provided that (i) the Participant is a member of
the Board of Directors at the time the domestic relations order is entered, (ii)
the Award was outstanding at the time the domestic relations order is entered,
and (iii) the transfer otherwise satisfies all requirements of the Plan and any
limitations and requirements established by the Committee. Any attempt to
otherwise transfer the Deferred Stock Units shall be void. Participant may
specify to whom the Company shall deliver any such shares of Common Stock which
are otherwise payable to Participant in settlement of such Deferred Stock Units,
subject to the requirements of any applicable law.


5. Dividend Equivalents. If a cash dividend is declared and paid by the Company
with respect to the Common Stock, the Participant shall be credited as of the
applicable dividend payment date with an additional number of Deferred Stock
Units (the “Dividend Units”) equal to (A) the total cash dividend the
Participant would have received had the Participant’s Deferred Stock Units (and
any previously credited Dividend Units with respect thereto) been actual shares
of Common Stock, divided by (B) the Fair Market Value of a share of Common Stock
as of the applicable dividend payment date, rounded up to the nearest whole
number if the calculation results in a fraction. As of the conversion date
pursuant to Section 3, the number of Dividend Units paid on the Deferred Stock
Units converting on such conversion date shall also convert into the form of
shares of Common Stock. The terms of this Award certificate shall apply to all
Dividend Units paid on the Deferred Stock Units.


6. Adjustments to Deferred Stock Units. In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the Common Stock would be
reasonably likely to result in the diminution or enlargement of any of the
benefits or potential benefits intended to be made available under the Award,
the Committee shall, in such manner as it shall deem equitable or appropriate in
order to prevent such diminution or enlargement of any such benefits or
potential benefits, make adjustments to the Award; provided, however, that the
number of shares into which the Deferred Stock Units may be converted shall be
rounded up to the nearest whole number. Without limiting the foregoing, if any
capital reorganization or reclassification of the capital stock of the Company,
or consolidation or merger of the Company
2

--------------------------------------------------------------------------------





with another entity, or the sale of all or substantially all of the Company’s
assets to another entity, shall be effected in such a way that holders of the
Company’s Common Stock shall be entitled to receive stock, securities, cash or
other assets with respect to or in exchange for such shares, Participant shall
have the right to receive upon the terms and conditions specified in this
certificate and in lieu of the shares of Common Stock of the Company immediately
theretofore receivable upon the settlement of the Deferred Stock Units, with
appropriate adjustments to prevent diminution or enlargement of benefits or
potential benefits intended to be made available under the Award, such shares of
stock, other securities, cash or other assets as would have been issued or
delivered to Participant if Participant had received such shares of Common Stock
prior to such reorganization, reclassification, consolidation, merger or sale.
The Company shall not effect any such reorganization, consolidation, merger or
sale unless prior to the consummation thereof the successor entity (if other
than the Company) resulting from such reorganization, consolidation or merger or
the entity purchasing such assets shall assume by written instrument the
obligation to deliver to Participant such shares of stock, securities, cash or
other assets as, in accordance with the foregoing provisions, Participant may be
entitled to receive.


7. Miscellaneous.


(a) No Other Rights. This Award does not confer on Participant any right with
respect to the continuance of any relationship with the Company or its
Affiliates.


(b) Unfunded Award. Neither the Plan nor this Award shall create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or any Affiliate and Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company or
any Affiliate pursuant to an Award, such right shall be no greater than the
right of any unsecured creditor of the Company or any Affiliate.


(c) Compliance with Securities Laws. The Company shall not be required to
deliver any shares of Common Stock underlying any Deferred Stock Units until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable have been and continue to be
satisfied (including an effective registration of the shares under federal and
state securities laws). The Company will use its best efforts to complete all
actions necessary for such compliance so that settlement can occur within the
period specified in Section 3; provided that if such compliance causes
settlement within such period to be administratively impractical within the
meaning of Treasury Regulation Section 1.409A-1(b)(4)(ii), settlement shall
occur as soon as administratively practical. To the extent an Award is subject
to Code Section 409A, settlement shall occur at the earliest date at which the
Company anticipates that such settlement will not cause a violation of
applicable law.


(d) Document Conflict. An original record of this Award and all the terms hereof
is held on file by the Company. To the extent there is any conflict between the
terms contained in this Award and the terms contained in the original held by
the Company, the terms of the original held by the Company shall control.


(e) Severability. If a court or arbitrator decides that any provision of this
Award is invalid or overbroad, Participant agrees that the court or arbitrator
should narrow such provision
3

--------------------------------------------------------------------------------





so that it is enforceable or, if narrowing is not possible or permissible, such
provision should be considered severed and the other provisions of this Award
should be unaffected.


(f) Entire Agreement; Modification. This Award document and the Plan constitute
the entire agreement between the parties with respect to the terms and supersede
all prior or written or oral negotiations, commitments, representations and
agreements with respect thereto. The terms and conditions set forth in this
Award document may only be modified or amended in writing, signed by both
parties.


(g) Governing Law. The validity, construction and effect of this Award and any
rules and regulations relating to this Award shall be determined in accordance
with the laws of the State of Minnesota (without regard to its conflict of law
principles).


(h) Code Section 409A.


(i) It is intended that any amounts payable under the Award shall either be
exempt from or comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
Participant to payment of any additional tax, penalty or interest imposed under
Section 409A of the Code. The provisions of this Award certificate shall be
construed and interpreted to avoid the imputation of any such additional tax,
penalty or interest under Section 409A of the Code yet preserve (to the nearest
extent reasonably possible) the intended benefit payable to Participant.


(ii) Notwithstanding any provision of this Award certificate to the contrary, if
payment of the Deferred Stock Units is triggered by Participant’s separation
from service (within the meaning of Section 409A of the Code) and, as of the
date of such separation from service, Participant is a “specified employee”
(within the meaning of Section 409A of the Code and determined pursuant to
procedures adopted by the Company), Participant shall not be entitled to such
payment of the Deferred Stock Units until the earlier of (i) the date which is
six (6) months after Participant’s separation from service for any reason other
than death, or (ii) the date of Participant’s death. Any amounts otherwise
payable to Participant upon or in the six (6) month period following
Participant’s separation from service that are not so paid by reason of this
Section 7(h)(ii) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
Participant’s separation from service (or, if earlier, as soon as practicable,
and in all events within thirty (30) days, after the date of Participant’s
death). The provisions of this Section 7(h)(ii) shall only apply if, and to the
extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A of the Code.


(iii) To the extent that the time or form of payment of any benefit pursuant to
this Award would violate the terms of Section 409A, the Committee may revise the
time or form of payment to conform to Section 409A. Notwithstanding the
foregoing, in no event shall the Company, any Affiliate, the members of the
Committee, or any other person have any liability for any additional tax,
penalty or interest imposed on Participant by reason of Section 409A or
otherwise.
4